                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Laura Ringer,                                )
                      Plaintiff,             )
                                             )       C/A No. 5:18-cv-3586-TMC-KDW
                v.                           )
                                             )                      ORDER
Andrew Saul,1                                )
Acting Commissioner of Social Security,      )
                                             )
                      Defendant.             )


       Plaintiff Laura Ringer brought this action pursuant to 42 U.S.C. § 405(g) seeking judicial

review of a final decision of the Social Security Commissioner denying her claim for benefits

under the Social Security Act.        (ECF No. 1).    This matter is before the court on the

Commissioner’s Motion to Remand. (ECF No. 17). The Commissioner seeks a remand for

further evaluation pursuant to sentence four of 42 U.S.C. § 405(g), and Plaintiff consents to such

a remand. Id. at 2. Accordingly, the court GRANTS the motion to remand (ECF No. 17), and

this action is REMANDED to the Commissioner pursuant to sentence four of § 405(g) for

further administrative proceedings.


       IT IS SO ORDERED.
                                                     s/Timothy M. Cain
                                                     United States District Judge

September 4, 2019
Anderson, SC




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d).
